       Case 1:19-cv-11266-LTS-DCF Document 13 Filed 03/04/20 Page 1 of 8




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                            X

HELEN SWARTZ, Individually

                              Plaintiff,

               -against-
                                                Case No.: 1:19-cv-11266-LTS
CACHET HOTEL AMERICAS
CORPORATION, a Delaware
Corporation,

                           Defendant.

                                            X



               DEFENDANT’S ANSWER TO PLAINTIFF’S COMPLAINT

               Defendant, CACHET HOTEL AMERICAS CORPORATION (hereinafter

“Defendant”), by and through its attorneys, Jackson Lewis P.C., for its Answer to Plaintiff’s

Complaint (the “Complaint”) herein, states as follows:

                                       AS TO “COUNT I”


               1.     Defendant admits the allegations set forth in Paragraph “1” of the

Complaint.

               2.     Defendant denies the allegations set forth in Paragraph “2” of the

Complaint, except admits Plaintiff purports to proceed as alleged therein.

               3.     Defendant denies the allegations set forth in Paragraph “3” of the

Complaint, except admits Plaintiff purports to proceed as alleged therein.

               4.     Defendant denies knowledge or information sufficient to form a belief as

to the truth of the allegations set forth in Paragraph “4” of the Complaint, except denies that
       Case 1:19-cv-11266-LTS-DCF Document 13 Filed 03/04/20 Page 2 of 8




Plaintiff plans to return to the property alleged therein or encountered architectural barriers that

impaired her use of the property or endangered her as alleged therein.

                5.      Defendant denies the allegations set forth in Paragraph “5” of the

Complaint except admits that it owns, operates or leases THE CACHET BOTIQUE NEW

YORK HOTEL located at 510 West 42nd Street, New York, NY.

                6.      Defendant denies the allegations set forth in Paragraph “6” of the

Complaint.

                7.      Defendant denies the allegations set forth in Paragraph “7” of the

Complaint.

                8.      Defendant denies the allegations set forth in Paragraph “8” of the

Complaint, including subparagraphs (a) through (ff) alleged therein.

                9.      Defendant denies the allegations set forth in Paragraph “9” of the

Complaint.

                10.     Defendant denies the allegations set forth in Paragraph “10” of the

Complaint.

                11.     Defendant denies the allegations set forth in Paragraph “11” of the

Complaint.

                12.     Defendant denies the allegations set forth in Paragraph “12” of the

Complaint.

                13.     The allegations in Paragraph “13” of the Complaint constitute conclusions

of law to which no response is required under the Federal Rules of Civil Procedure. To the

extent that a response is necessary, Defendant denies the allegations and respectfully refers the

Court to the statute cited therein for its full and accurate content.




                                                  -2 -
       Case 1:19-cv-11266-LTS-DCF Document 13 Filed 03/04/20 Page 3 of 8




                14.     Defendant denies the allegations set forth in Paragraph “14” of the

Complaint.

                15.     The allegations in Paragraph “15” of the Complaint constitute conclusions

of law to which no response is required under the Federal Rules of Civil Procedure. To the

extent that a response is necessary, Defendant denies the allegations and respectfully refers the

Court to the statute cited therein for its full and accurate content.

                16.     Defendant denies knowledge or information sufficient to form a belief as

to the truth of the allegations set forth in Paragraph “16” of the Complaint.


                                  AS TO “COUNT II”
                      VIOLATION OF NEW YORK CIVIL RIGHTS LAW

                17.     Defendant repeats its responses set forth in Paragraphs 1 through 16 of this

Answer by reference as if fully set forth in response herein to allegations set forth in Paragraph

“17” of the Complaint.

                18.     The allegations set forth in Paragraph “18” of the Complaint constitute

conclusions of law to which no response is required under the Federal Rules of Civil Procedure.

To the extent that a response is necessary, Defendant denies the allegations and respectfully

refers the Court to the statute cited therein for its full and accurate content.

                19.     The allegations set forth in Paragraph “19” of the Complaint constitute

conclusions of law to which no response is required under the Federal Rules of Civil Procedure.

To the extent that a response is necessary, Defendant denies the allegations and respectfully

refers the Court to the statute cited therein for its full and accurate content.

                20.     The allegations set forth in Paragraph “20” of the Complaint constitute

conclusions of law to which no response is required under the Federal Rules of Civil Procedure.




                                                  -3 -
       Case 1:19-cv-11266-LTS-DCF Document 13 Filed 03/04/20 Page 4 of 8




To the extent that a response is necessary, Defendant denies the allegations and respectfully

refers the Court to the statute cited therein for its full and accurate content.

                21.     Defendant denies the allegations set forth in Paragraph “21” of the

Complaint.

                22.     The allegations set forth in Paragraph “22” of the Complaint constitute

conclusions of law to which no response is required under the Federal Rules of Civil Procedure.

To the extent that a response is necessary, Defendant denies the allegations and respectfully

refers the Court to the statute cited therein for its full and accurate content.

                23.     The allegations set forth in Paragraph “23” of the Complaint constitute

conclusions of law to which no response is required under the Federal Rules of Civil Procedure.

To the extent that a response is necessary, Defendant denies the allegations and respectfully

refers the Court to the statute cited therein for its full and accurate content.

                24.     Defendant denies the allegations set forth in Paragraph “24” of the

Complaint, except admits that certain portions of the property referenced therein are open to the

public as a hotel.

                25.     The allegations set forth in Paragraph “25” of the Complaint constitute

conclusions of law to which no response is required under the Federal Rules of Civil Procedure.

To the extent that a response is necessary, Defendant denies the allegations and respectfully

refers the Court to the statute cited therein for its full and accurate content.

                26.     Defendant denies the allegations set forth in Paragraph “26” of the

Complaint.

                27.     Defendant denies the allegations set forth in Paragraph “27” of the

Complaint.




                                                  -4 -
       Case 1:19-cv-11266-LTS-DCF Document 13 Filed 03/04/20 Page 5 of 8




               28.     Defendant denies the allegations set forth in Paragraph “28” of the

Complaint.

               29.     To the extent not otherwise denied, Defendant denies Plaintiff is entitled

to any relief or remedy specified in any of the “Wherefore” clauses set forth in the Complaint.


                DEFENDANT’S AFFIRMATIVE AND OTHER DEFENSES

               As separate and distinct affirmative defenses to the Complaint and the alleged

causes of action, Defendant alleges as follows:

                               FIRST AFFIRMATIVE DEFENSE

               The Complaint as a whole and each and every purported cause of action alleged

therein fails to state facts sufficient to constitute a claim against Defendant.

                             SECOND AFFIRMATIVE DEFENSE

               The Complaint is barred in whole or in part to the extent Defendant relied on the

directions and directives of the City of New York and/or County of New York permitting

authorities regarding the accessibility of the subject premises.

                               THIRD AFFIRMATIVE DEFENSE

               The Complaint is barred in whole or in part to the extent the facilities provide

equivalent or greater accessibility to Plaintiff and persons with disabilities.

                             FOURTH AFFIRMATIVE DEFENSE

               Defendant is not obligated to make any alterations sought by Plaintiff that would

result in a fundamental alteration in the nature of Defendant’s services, programs, or activities or

in undue financial and administrative burdens, or would require structural changes in existing

facilities where other methods are effective to achieve compliance under Title III of the

Americans with Disabilities Act and/or applicable state and local public accommodation laws.



                                                  -5 -
       Case 1:19-cv-11266-LTS-DCF Document 13 Filed 03/04/20 Page 6 of 8




                              FIFTH AFFIRMATIVE DEFENSE

               The removal of any barriers by Defendant is excused to the extent such barrier

removal is structurally infeasible and/or not readily achievable.

                              SIXTH AFFIRMATIVE DEFENSE

               Any work required for accessibility is excused to the extent such work would be

disproportionate in cost and scope to any alterations Defendant has undertaken in the place of

public accommodation.

                            SEVENTH AFFIRMATIVE DEFENSE

               Plaintiff claims are barred by the applicable statute of limitations.

                             EIGHTH AFFIRMATIVE DEFENSE

               Any changes Plaintiff advocates are barred to the extent they are practically

difficult, pose an unnecessary hardship and/or extreme so that such changes are not required

and/or are subject to exception.

                              NINTH AFFIRMATIVE DEFENSE

               Plaintiff’s claims are barred to the extent she lacks standing to pursue such claims.

                             TENTH AFFIRMATIVE DEFENSE

               At all times relevant to this action, Defendant acted honestly and in good faith to

ensure full compliance with Title III of the ADA and all other applicable state and local public

accommodation laws, to the extent readily achievable and/or required by law.

                           ELEVENTH AFFIRMATIVE DEFENSE

               Any recovery on the Complaint seeking injunctive relief is barred, in whole or in

part, based on the doctrine of unclean hands.




                                                -6 -
         Case 1:19-cv-11266-LTS-DCF Document 13 Filed 03/04/20 Page 7 of 8




         WHEREFORE, Defendant respectfully requests the Court to:

               a.     Dismiss the Complaint in its entirety, with prejudice;

               b.     Deny each and every demand, claim and prayer for relief contained in the
                      Complaint;

               c.     Award Defendant the reasonable attorneys’ fees and costs it incurs in
                      defending this action; and

               d.     Grant Defendant such other and further relief as the Court deems just and
                      proper.


Dated:         March 4, 2020
               White Plains, New York

                                            Respectfully Submitted:

                                            JACKSON LEWIS P.C.
                                            44 South Broadway, 14th Floor
                                            White Plains, New York 10601
                                            (914) 872-8060


                                     By:    /s/ Joseph J. Lynett
                                            Joseph J. Lynett
                                            Rebecca M. McCloskey
                                            Attorneys for Defendant




                                              -7 -
        Case 1:19-cv-11266-LTS-DCF Document 13 Filed 03/04/20 Page 8 of 8




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                               X

HELEN SWARTZ, Individually

                                 Plaintiff,

                  -against-
                                                   Case No.: 1:19-cv-11266-LTS
CACHET HOTEL AMERICAS
CORPORATION, a Delaware
Corporation,

                              Defendant.

                                               X

                                       CERTIFICATE OF SERVICE

                  This is to certify that a true and correct copy of Defendant’s Answer to Plaintiff’s

Complaint has been electronically filed and served via First Class mail at the addresses set forth

below on the 4th day of March, 2020 on counsel for the Party who entered their notice of

appearance in this matter:

                                    Lawrence A. Fuller (LF 5450)
                                   Fuller, Fuller & Associates, P.A.
                                   12000 Biscayne Blvd., Suite 502
                                       North Miami, FL 33181
                                             305-891-5199

                                  Attorneys for Plaintiff Helen Swartz



                                                               /s/ Joseph J. Lynett
                                                               Joseph J. Lynett




4815-2364-6134, v. 1
